NUMBER 13-20-00160-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


SUPERIOR HEALTHPLAN, INC.
AND BANKERS RESERVE LIFE
INS. CO. OF WISCONSIN,                                              Appellants,

                                       v.

LEGACY HOME HEALTH AGENCY, INC.,
LEGACY THERAPY CENTER, INC.,
LEGACY HOME CARE SERVICES, INC.,
AND LEGACY ADULT DAY CARE, INC.,                                     Appellees.


                On appeal from the 139th District Court
                      of Hidalgo County, Texas.


                                  ORDER
          Before Justices Benavides, Longoria, and Tijerina
                          Order Per Curiam

    This cause is before the Court under Texas Rule of Appellate Procedure 24.4 on
appellants Superior Healthplan, Inc. and Bankers Reserve Life Ins. Co. of Wisconsin’s

motion for review of the trial court’s December 16, 2020 orders sustaining appellees

objections to appellants’ supersedeas bond and compelling appellants to respond to post-

judgment discovery. See TEX. R. APP. P. 24.4. The Court issued a temporary order staying

the orders and requesting a response from appellees. We also permitted appellants to file

an amended supersedeas bond and the trial court to review the same.

      Appellants have since filed an amended supersedeas bond, and appellees have

objected to the amended bond. Considering this development, appellants’ request for us to

review the propriety of the original bond is now moot. Accordingly, we DISMISS as moot

appellants’ combined motion to determine the appropriate bond amount and vacate the

original supersedes order. Our ruling is without prejudice, and the parties may seek review

of any ruling on the amended bond.

      On December 23, 2020, we ordered all post-judgment discovery and collection

proceedings to be stayed. This ruling remains in effect pending further order of this Court.




                                                                     PER CURIAM


Delivered and filed on the
10th day of March, 2021.




                                             2